It is not a crime to fail or refuse to dill cattle infested or exposed to ticks unless such failure or refusal is in violation of the rules and regulations of the state live stock sanitary board, duly passed and adopted by such board in conformity to the statutes authorizing the same. Therefore, an affidavit or complaint which fails to charge that the acts were done in violation of rules and regulations duly adopted by the state live stock sanitary board under the provisions of the statute conferring on the board such power does not charge any offense known to the law. Curlee v. State, 16 Ala. App. 62,75 So. 268; Oliver v. State, 16 Ala. App. 533, 79 So. 313, and authorities there cited.
The punishment fixed by the statute is for a violation of rules and regulations duly adopted by the state live stock sanitary board under and by authority granted to it by the Legislature, and it does not fix a punishment for the violation of any rules and regulations adopted by the board other than as above stated. Oliver v. State, supra.
It has several times been held that the Legislature could delegate to boards the power to establish and promulgate and enforce rules and regulations with reference to infectious diseases, public roads, etc. Floyd v. State, 15 Ala. App. 654,74 So. 752; Hicks v. State, 16 Ala. App. 88, 75 So. 636.
But the crime punished is by virtue of the statute which authorizes punishment after conviction on a charge alleging the violation of these rules and regulations after adoption in accordance with the act of the Legislature.
It follows, therefore, that the trial court erred in overruling the demurrer to the complaint, but the affidavit and warrant being amendable in the county court, and not having been there demurred to, the court did not err in overruling the motion to dismiss.
For this error, the judgment is reversed and the cause is remanded.
Reversed and remanded. *Page 421